      Case 1:16-cv-08031-LTS-OTW Document 114 Filed 09/06/19 Page 1 of 2

                                                                            196-04 HOLLIS AVENUE
                                                                    SAINT ALBANS, NEW YORK 11412
                                                                                    P: (917) 337-2439
                                                                                 FAX: (914) 462-4137




September 6, 2019
VIA ECF
Honorable Laura Taylor Swain
                                                            Memo Endorsed
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
Southern District of New York
500 Pearl Street, Courtroom 12D
New York, New York 10007-1312

                                                      RE:     Edwards v. Wilkie
                                                              16-CV-8031(LTS)(OTW)

Dear Judge Taylor Swain:

I write for two purposes: 1) Plaintiff respectfully requests that the decision of Defendants’ Motion
for Summary Judgment be rendered by Your Honor rather than Judge Wang; and 2) Plaintiff
respectfully requests that the parties be given until September 11, 2019 to set dates for Plaintiff’s
anticipated Daubert Motion, should Mrs. Doud’s schedule permit.

In the latter instance, there’s been some confusion about the dates. For example, during the
course of the parties’ Status Conference on May 28, 2019, Judge Wang stated that the parties
had until September 3, 2019 to provide a joint letter with a briefing schedule should a Daubert
Motion be deemed necessary. (Exhibit 1: Hearing from May 28, 2019 Status Conference p. 12
line 11). However, the following was clearly stated in Judge Wang’s Order on May 28, 2019:

       The parties shall file a joint letter to the Court by September 30, 2019, indicating
       whether Plaintiff wishes to file a separate Daubert motion, and if so, providing a
       proposed briefing schedule. (Exhibit 2: Order dated May 28, 2019 page 2 paragraph 4).

Again, since there seems to be some conflict between Judge Wang’s language at the Status
Conference and her Order, Plaintiff respectfully requests the Court’s latitude in this limited
circumstance.
                                                  SO ORDERED.
Respectfully submitted,

/s/
                                                      _________________________
                                                      Ona T. Wang          9/6/2019
Special Hagan, Esq.
                                                      U.S. Magistrate Judge
      Case 1:16-cv-08031-LTS-OTW Document 114 Filed 09/06/19 Page 2 of 2

                                                            196-04 HOLLIS AVENUE
                                                    SAINT ALBANS, NEW YORK 11412
                                                                    P: (917) 337-2439
                                                                 FAX: (914) 462-4137




Cc:    Rachel Doud, Esq.
       Attorney for Defendants
